DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 was filed after the mailing date of the previous Office Action on 6/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Xia et al (CN 106199011 hereafter Xia) in view of Fauconnier et al (US 2013/0130280 hereafter Fauconnier) and Nagasaki et al (US 2006/0240438 hereafter Nagasaki).

While the reference discloses the formation of a probe my mixing a tosylated magnetic nanoparticle with a probe material, the reference is silent to the specific ingredients of mixture. The use of ammonium sulfate in the formation of nanoparticle probes is known in the art as seen in the Fauconnier patent.
	Fauconnier discloses a method of making magnetic microparticles for diagnostic means, comprising mixing a carrier tosyl groups with ammonium sulfate [0249-0253].  The carrier is a magnetic particles with a core shell structure [0249-0250].  The mixing involves a probe that is a protein [0252]. A blocking agent is mixed with the 2nd mixture [0254-0257].  The ammonium sulfate concentration is 1.5M ammonium sulfate when the carrier is mixed [0253].  The mixing time is about 2 hours [0258].  The probes take the place of the tosyl groups such that the area of tosyl groups is lower than the first area of the microparticles. It would have been obvious to include the components into the Xia formulation as they solve the same problem.
	The combination while, disclosing the use of blocking agents, is silent to the specific blocking agents of the instant claims.  The use specific blocking agents is known in the formation of microparticle probes with tosyl groups is known in the art as seen in the Nagasaki patent.
Nagasaki discloses a method of forming probe bound microparticles where tosylated magnetic microparticles are formed by mixing carriers with probes and applying blocking agents with polyethylene glycol and amino groups [Example 10].  The initial mixing with the probe, carrier and 
Regarding the specific level of reduction of the tosyl groups before and after mixing and formation of the probe, it is the position of the Examiner that the prior art meets the general conditions of the claims in that the method steps of the instant claims are accomplished by the prior art. Tosylated magnetic nanoparticles are mixed with a probe and other ingredients for a time more than 2 hours, and the result is that the probe replaces the tosyl groups on the surface of the nanoparticles. The Office does not have the facilities for examining and comparing applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences. See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. &lnt.) and In re Best, 562 F.2d 1252, 195 USPQ430(CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable nanoparticle probe capsule of detecting biological substances. It would have been obvious to include the ammonium sulfate of Fauconnier into the process of Xia as the processes use the same materials and there would have been an expectation of success. It would have been obvious to include the blocking agents of Nagasaki into the formulation and meth do of Xia as they solve the same problem.  These combinations would have been obvious to one of ordinary skill in the art as they solve the same problem with similar materials.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New references are added to address the amended limitations with Fauconnier being applied to address the new order of mixing steps of claim 1 and Nagasaki being applied to address amended claim 14 and new claim 18-20 regarding the specific blocking agent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618